Exhibit 10.22.1

The Middlefield Banking Company

Annual Incentive Plan

2012 Award Summary

The amount and terms of incentive awards under the Annual Incentive Plan for the
2012 fiscal year are as set forth in this summary for the identified officers,
subject to the terms and conditions of the Annual Incentive Plan.

Amount of potential incentive award for 2012 performance:

 

Officer

   potential cash award as a percentage of annual
salary based on achievement of performance goals  
classes of performance criteria and weight (not to
exceed 100% in the aggregate) applicable to each
employee category or tier      minimum   midpoint   maximum   bank-wide
performance     business unit
or
departmental
performance     individual
performance  

Tier 1:

CEO Thomas G. Caldwell

   10%


(if total
weighted
performance
is 100% to
105% of
goal)

  20%


(if
total weighted
performance
is 105% to
110% of
goal)

  30%


(if total
weighted
performance
is 110% or
more of
goal)

    100 %      0 %      0 % 

Tier 2:

Chief Operating Officer and Executive Vice President James R. Heslop, II and
Chief Financial Officer and Treasurer Donald L. Stacy

   10%


(if total
weighted
performance
is 100% to
105% of
goal)

  15%


(if total
weighted
performance
is 105% to
110% of
goal)

  20%


(if total
weighted
performance
is 110% or
more of
goal)

    100 %      0 %      0 % 

Tier 3:

Senior Vice President/Senior Loan Officer Jay P. Giles, Senior Vice President –
Operations/Administration Teresa M. Hetrick, and Vice President/Loan
Administration Alfred F. Thompson Jr.

   7.5%


(if total
weighted
performance
is 100% to
105% of
goal)

  10%


(if total
weighted
performance
is 105% to
110% of
goal)

  12.5%


(if total
weighted
performance
is 110% or
more of
goal)

    100 %      0 %      0 % 

Award criteria / performance goals:

Officers Caldwell, Heslop, Giles, and Thompson. For 2012, the award criteria, or
performance goals, for Thomas G. Caldwell, James R. Heslop, II, Jay P. Giles,
and Alfred F. Thompson, Jr. are –

(1) 2012 net income after tax of [confidential] (minimum), or [confidential]
(midpoint), or [confidential] (maximum), and

(2) reduction of classified asset to [confidential] or less as of December 31,
2012, from total classified assets of $21,188,000 as of December 31, 2011. For
this purpose classified assets means securities or loans graded substandard,
doubtful, or loss, as well as other real estate owned. Classified assets shall
be calculated by the Compensation Committee.



--------------------------------------------------------------------------------

The net income goal shall have a weight of 75% weight in the calculation of the
extent to which the total weighted performance goals for 2012 are achieved, and
the classified asset goal shall have a 25% weight. Even if actual performance
for 2012 is not 100% of the net income goal or the classified asset goal
considered separately, the officers shall nevertheless be entitled to an award
if total weighted performance of both goals combined is at least 100% of goal,
except that (x) no award shall be payable if classified assets are greater at
December 31, 2012 than they were at December 31, 2011, regardless of whether or
the extent to which the net income goal is achieved, (y) no award shall be
payable if net income after tax is not equal to or greater than net income after
tax for 2011 of $5,824,000, regardless of whether or the extent to which the
classified asset reduction goal is achieved, and (z) no award shall be payable
if total weighted performance of both goals combined is less than 100%.

Officers Hetrick and Stacy. For 2012, the award criteria, or performance goals,
for Teresa M. Hetrick and Donald L. Stacy are –

(1) 2012 net income after tax of [confidential] (minimum), or [confidential]
(midpoint), or [confidential] (maximum), and

(2) reduction of total non-interest expense for 2012 to the following level:
[confidential] (minimum), [confidential] (midpoint), or [confidential]
(maximum), determined by the Compensation Committee based on total non-interest
expense to be shown on the Call Report for the quarter ending December 31, 2012,
Schedule RI, line item 7.e.

The net income goal shall have a weight of 75% weight in the calculation of the
extent to which the total weighted performance goals for 2012 are achieved, and
the non-interest expense goal shall have a 25% weight. Even if actual
performance for 2012 is not 100% of the net income goal or the non-interest
expense goal considered separately, the officers shall nevertheless be entitled
to an award if total weighted performance of both goals combined is at least
100% of goal, except that (x) no award shall be payable if net income after tax
is not equal to or greater than net income after tax for 2011 of $5,824,000,
regardless of whether or the extent to which the non-interest expense goal is
achieved, and (y) no award shall be payable if total weighted performance of
both goals combined is less than 100%.